IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 608 EAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
TYREE J. BROWN,                                :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2019, the Petition for Allowance of Appeal and

the Application for Stay and Abeyance are DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.